Title: From George Washington to Brigadier General Thomas Nelson, Jr., 22 July 1778
From: Washington, George
To: Nelson, Thomas Jr.


          
            My dear sir.
            Head Quarters White Plains 22 July 1778
          
          I had the pleasure of your favor of the 30th Ultimo by the last post.
          I am sorry to find such a backwardness in Virginia in the service of the army. Perhaps
            it is fortunate for the cause, that our circumstances stand in less need of the great
            exertions of patriotism than heretofore, from the changes in foreign councils, and the
            open interposition of the French in our favor. But I am convinced you have left nothing
            undone, of encouragement, for the increase of your corps, or that could be of advantage
            to the service; and shall be happy to see you with such a number as you have collected
            as soon as their condition will admit of their joining the army. I would not advise you
            however to waste any time in waiting for the accoutrements you mention, as there is a
            pretty large supply of pistols and carbines coming on from the Eastward with which they
            may be furnished. In much esteem, I am Dear sir, your most obt and very hble servt.
        